—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered April 18, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
*162The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues concerning identity, including defendant’s opportunity to divest himself of evidence connecting him with the crime, were properly presented to the jury for its consideration and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
Defendant’s suppression motion was properly denied. The police action in detaining defendant for a showup was based on reasonable suspicion. The radioed description of an Hispanic man in a black leather jacket, blue hooded sweatshirt and jeans was sufficiently specific given the close temporal and spatial proximity of the detention and the crime, and particularly since the transmission indicated the flight path of the suspect (see, People v Plato, 247 AD2d 317, lv denied 91 NY2d 976; People v Acevedo, 181 AD2d 596, lv denied 79 NY2d 1045). Within minutes of receiving the transmission that the suspect had fled into a park, heading east, the police officer encountered defendant, who matched the description, in the expected location, at the eastern exit of the park, a few blocks from the crime scene.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.